DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 states in line 1 “wherein a said tapered groove...”.  It would seem the limitation is referring back to a single tapered groove as claimed in lines 4-5 in claim 20 but using “a said” can render the claim unclear whether it is a typo, referring to a new structural entity title, or referring back just a single given tapered groove. The limitation will be examined as “each said tapered groove” referring back to one of the tapered grooves as previously recited.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  Claim 35 states in line 1 “wherein an end of a said hooked-terminated anchor member is spaced away a said tapered groove”.  It would seem the limitation is referring back to a hooked end portion of an anchor and a tapered groove as claimed in claim 33 lines 5, 11 respectively , but using “a said” can render claim unclear whether it is a typo, referring to a new structural entity title, or referring back just a single given hook end and groove. The limitation will be examined as “wherein an end of one of said hook end portions is spaced away from one tapered groove respectively” referring back to one of the hooked ends and tapered grooves as previously recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27, 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "each anchor having a tapered section and a free end portion” in lines 2-3, as well as “said end portion of each said tapered section” in lines 7-8, and “an end of each anchor” in line 12. The general spatial designations of the anchor is unclear. Specifically, it is unclear what previous “end portion”, as stated in lines 7-8, is trying to refer back to. Additionally, it is unclear if the “an end of each anchor” of line 12 is a part of the free end portion or just a new end. For examination purposes, the limitation of lines 7-8 will be examined as “…a portion of the each tapered sections”, and the limitation of line 12 will be examined as “an end of each free end portion”. 
Claim 32 recites the limitation "said boss" in line 1. Claim 32 is dependent off of claim 28 which recites “…the splint including a first boss and second boss”. It is unclear if “said boss” of claims 32 is referring to the first boss, second boss, or both bosses of claim 28. For examination purpose, “said boss” of claim 32 will be examined as “at least one of said first boss and said second boss…”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28, 30, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent publication 2003/0114880 to Hansen in view of U.S. Patent Publication 2004/0158273 to Weaver.
As to claim 28, Hansen discloses a filter system (abstract) comprising: a) a filter (26) having a plurality of anchor members ( 34) wherein at least one said anchor member comprises a shank (body of 34) and an end portion (36); b) a pusher assembly including a spline (10, 38) having circumferentially spaced apart grooves (20), each said groove engaging a section of the anchor that is spaced away from the end portion (figure 2); c) the spline including a first boss (18) and a second boss (38); and d) a radially extended gap (spaced between 
Weaver teaches a similar device (filter device for placement in blood vessel, abstract) having an anchor member comprising a hook end portion (20) for the purpose of helping to secure the filter device within the blood vessel. The enlarged hook region of Weaver can be used as the enlarged region of Hansen that will help the delivery function of Hansen while also aiding in securing the filter in place. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hook end portion of Weaver with the device Hansen in order for helping to secure the filter device within the blood vessel.
As to claim 30, with the device of Hansen and Weaver above, Hansen discloses the at least one anchor member is longitudinally disposed (figure 2)
As to claim 32, with the device of Hansen and Weaver above, Hansen discloses the boss has multiple projections that are longitudinally disposed (figure 1, the projection that defines grooves 20).
Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent publication 2003/0114880 to Hansen in view of U.S. Patent Publication 2004/0158273 to Weaver as applied to claims 28, 30, 32  above, and further in view of U.S. Patent Publication 2006/0106417 to Tessmer.
As to claim 29, Hansen as modified by Weaver disclose the device the above but is silent about the pusher assembly includes an elongated member, a 
Tessmer teaches a similar device (filter delivery device, abstract) having a pusher assembly including an elongated member (150), a handle (228) at a proximal end of the elongated member, a pusher pad (304) at a distal end of the elongated member, and the spline is disposed between the handle and pusher pad (figure 6d-l) for the purpose of allowing the device to be deployed while preventing the device from causing damage to the blood vessel based on over deployment. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle and pushing pad of Tessmer with the device of Hansen as modified by Weaver in order for allowing the device to be deployed while preventing the device from causing damage to the blood vessel based on over deployment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,062,327 to Chanduszko. the reference patents claims with respect to claim 28 a filter system (claim 1) comprising: a) a filter (claim 1) having a plurality of anchor members ( claim 1) wherein at least one said anchor member comprises a shank (claim 1) and a hook end portion (claim 1); b) a pusher assembly including a spline (claim 1) having circumferentially spaced apart grooves (claim 1), each said groove engaging a section of the anchor that is spaced away from the hook (claim 1); c) the spline including a first boss (claim 1) and a second boss (claim 1); and d) a radially extended gap (claim 1) in between said first and second bosses and spaced from said grooves, wherein said gap is occupied by each said hook end portion of each said anchor member in a pre-deployment, pushing position (claim 1).
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,898 to Chanduszko. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patents claims with respect to claim 20 a filter system (claim 4) comprising: a) a filter (claim 4) having a plurality of anchor members (claim 4), each anchor member having a tapered section (claim 4) and a free end portion (claim 4); b) a pusher assembly (claim 4) including a spline (claim 4) having tapered grooves (claim 4), each said tapered groove engaging a tapered section of the anchor member (claim 4); c) wherein said spline has a maximum diameter (claim 4); d) a radially extended gap (claim 4) on said spline that is occupied by said end portion of each said tapered section of the anchor member in a pre-deployment, pushing position (claim 4); e) wherein said gap is spaced longitudinally away from said tapered grooves (claim 4); f) said spline . 
With respect to claim 28, the reference patent claims a filter system (claim 1) comprising: a) a filter (claim 1) having a plurality of anchor members (claim 1) wherein at least one said anchor member comprises a shank (claim 1) and a hook end portion (claim 1); b) a pusher assembly including a spline (claim 1) having circumferentially spaced apart grooves (claim 1), each said groove engaging a section of the anchor that is spaced away from the hook (claim 1); c) the spline including a first boss (claim 1) and a second boss (claim 1); and d) a radially extended gap (claim 1) in between said first and second bosses and spaced from said grooves, wherein said gap is occupied by each said hook end portion of each said anchor member in a pre-deployment, pushing position (claim 1).
With respect to claim 33, the reference patent claims a filter system (claim 3) comprising: a) a vena cava filter (claim 3) having a plurality of longitudinally disposed anchor members (claim 3) wherein one of said anchor members comprises a tapered anchor portion  (claim 3) with a maximum width with a first diameter equal to the maximum width (claim 3) and a second diameter smaller than the first diameter (claim 3), each said anchor member having a hook end portion (claim 3); and b) a pusher assembly (claim 3) including: an elongated member (claim 3) having a handle (claim 3) at a proximal end, a pusher pad (claim 3) at a distal end; and a distal section (claim 3) between the handle and the pusher pad; and a spline member (claim 3) disposed along a distal section of the elongated member wherein the spline member has; tapered .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2004/0267348 to Gunderson discloses a similar device capable of alternative teaching the hook end portions of the anchor member (figure 4a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771